Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered. 
Response to Amendment
This action is responsive to remarks filed on 12/7/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 8 and 15 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 8 and 15 recite “defining a read order by selecting one or more data segments of the data storage system to read such that the read order reflects the identified degree of contiguous data”.  It is not clear if there is only one data segment selected and how the read order can reflect the identified degree of contiguous data with only one data segment.	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 8 and 15, are directed to the abstract idea of sharing information, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1, 8 and 15 recite, in part, performing the steps of “receiving a request to calibrate service characteristic information, the service characteristic information including a relationship between read throughput speed information to a degree of data segment contiguity in a data storage system; identifying a degree of contiguous data present in the data storage system; defining a read order by selecting one or more data segments of the data storage system to read such that the read order reflects the identified degree of contiguous data; accessing data on the data storage system in accordance with the read order; determining a read throughput speed for storing the read throughput speed information corresponding to the identified degree of contiguous.”.
(Step 2A-Prong One) The limitation of “receiving …; identifying …; defining …; accessing  …; determining ….. ; and storing ….” as drafted, is a process that, under its broadest reasonable interpretation, that, is a manner of applying rules or instructions to manage personal interaction but for the recitation of generic computer components. Claim 1's receiving, identifying, defining,  accessing,  determining, and storing ….steps, which provide a policy for how and to whom data may be transmitted, recite rules or instructions for transmitting data between persons, and thus recite interactions between people that are the type of method of organizing human activity previously identified as abstract. See MPEP § 2106.04(a)(2)(II)(C). For example, but for the “processor”, “memory”, or “medium” language, “determining” in the context of this claim encompasses the user manually selecting a reshaping policy.
Moreover, these limitations describe abstract ideas that correspond to concepts identified by the courts as seen in Interval Licensing provided for a person to request data, and for the acquisition and display of that data to be constrained by a detailed set of instructions, see Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 1344 (Fed. Cir. 2018).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of Managing Personal Behavior or Relationships or Interactions Between People (include social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “processor,” “a user interface,” “memory,” and “medium” to perform the “inviting,”, “extracting”, “determining,” “allowing,” “notifying,’ and “presenting,” steps. The “processor,” “a user interface,” “memory,” and “medium” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites the additional element - “access data on the data storage system in accordance with the read order,” and “determine a read throughput speed for the data access”,” which are data gathering, selecting a particular data source or type of data to be manipulated and is in form of insignificant extra-solution activity.

(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of – using “processor,” “a user interface,” “memory,” and “medium” to perform presenting/alter steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the “degree of contiguous” and “deduplication” insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering,” “Selecting a particular data source or type of data to be manipulated”.
This limitation is not sufficient to amount to significantly more than the judicial exception because “degree of contiguous” and “deduplication” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in restricting public access to media was found to be insignificant extra-solution activity, see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014), Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), Collecting and analyzing information to detect misuse and notifying a user when misuse is detected, see FairWarning IP, LLC v. Iatric Systems, 839 F.3d 1089, 120 U.S.P.Q.2d 1293 (Fed. Cir. 201).  . Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
The claims recite the additional limitations of a “memory” for storing data and a “processor” programmed to perform the analyze steps. The “processor” as claimed are recited at a high level of generality and are recited for performing the generic functions routinely used in computer applications, such as collecting and analyzing collected data as claimed which are similar to the functions of “receiving, processing and storing data” that the courts have recognized as generic computer functions when they are claimed in a merely generic manner 
The dependent claims 2-7, 9-14 and 16-20 recite the additional limitations of deduplication operation, recited in high level of generality.  These elements merely relate to the aforementioned collecting and displaying digital data.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  
  
Therefore, claims 2-7, 9-14 and 16-20 do not amount to significantly more than the abstract idea itself, and thus are not patent eligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharma et al. (US Pub. No. 2013/0226881 A1), hereinafter “Sharma”.
Sharma teaches a method (Sharma, See ABSTRACT), comprising: 
	receiving a request to calibrate service characteristic information, the service characteristic information including a relationship between read throughput speed information to a degree of data segment contiguity in a data storage system (Sharma, See[0045]-[0048] and Figure 5, the level of fragmentation is compared to a threshold value by the storage manager 310. As described above, the threshold value can be determined by the user of the storage system and can depend on the intended use of the storage system. For example, the threshold for a storage system that is used as primary storage will be relatively low compared with the threshold for a storage system used for secondary or backup storage. In one embodiment, a relatively lower threshold value indicates that the storage system user is more sensitive to performance delays that may be related to fragmentation introduced by deduplication. Depending on how the fragmentation level is calculated, in some embodiments a favorable comparison may be found if the fragmentation level is below a given threshold value); 
	identifying a degree of contiguous data present in the data storage system (Sharma, See [0052], the storage manager 310 calculates the fragmentation index of the file after the deduplication operation. The fragmentation index is an indication of the fragmentation level of the file after deduplication relative to the fragmentation of the ideal file. Using the example of the ideal 256 block file from above, if the read-ahead for the ideal file takes four read operations because the file is contiguous and the read-ahead takes 16 read operations after deduplication because fragmentation has been introduced, the fragmentation index of the file would be 4. This fragmentation index can be compared to a threshold value, for example in step 504 of FIG. 5, and used to determine whether to perform the deduplication operation); 
	defining a read order by selecting one or more data segments of the data storage system to read such that the read order reflects the identified degree of contiguous data (Sharma, See [0005], Each addressable storage location can usually hold multiple data bytes; such a location is called a "block." When the data blocks of a data set are separated and/or stored out of read order, the data set is said to be "fragmented." A process that reads the fragmented data set might cause the storage system to perform multiple read operations to obtain the contents of the data blocks corresponding to the data set); 
	accessing data on the data storage system in accordance with the read order (Sharma, See [0035], Also shown in FIG. 3 is the path 360 of data flow through the storage operating system 230, associated with a read or write operation, from the client interface to the storage interface. Thus, the storage manager 310 accesses the storage subsystem 105 through the storage access layer 340 and the storage driver layer 350. Clients 104 can interact with the storage server 108 in accordance with a client/server model of information delivery. That is, the client 104 requests the services of the storage server 108, and the storage server may return the results of the services requested by the client, by exchanging packets over the network 106) and does not explicitly disclose determining a read throughput speed for the data access; and storing the read throughput speed information corresponding to the identified degree of contiguous.
	However, Sharma teaches FIG. 4B is a block diagram representation of buffer trees for files in a file system after a deduplication process has been performed on the file system. The files represented in FIG. 4B correspond to those from FIG. 4A. The deduplication operation, as briefly described above, eliminates redundant data within the file system to make space for additional data to be stored. Essentially, deduplication removes duplicate blocks, storing only This poor read performance is not acceptable for storage systems that must frequently access data (e.g., primary storage systems). Thus, in order to control the fragmentation caused by deduplication without having to disable deduplication completely, the storage manager 310 can determine the degree to which read performance will be degraded prior to performing the deduplication and decide whether to perform the deduplication operation based on this determination. In one embodiment, a user of the storage system (e.g., a storage administrator) can select the level of fragmentation that is acceptable for performing deduplication operations. For example, if the storage system is being used for secondary storage and the user knows that read/write access to the storage system is going to be infrequent, the user can set the deduplication operations for maximum space savings and potentially sacrifice read performance due to fragmentation. However, if the storage system is being used for primary storage and the user knows that read/write access to the storage system is going to be frequent, the user can set the deduplication operations for maximum performance and deduplication will only be performed if there is little or no impact on the read performance of the storage system due to fragmentation. Likewise, there can be intermediate settings that balance storage savings and performance at different levels (Sharma, See [0040]-[0044]).
	Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to know that Sharma was capable of using the read performance to determining a read throughput speed for the data access; and storing the read throughput speed information corresponding to the identified degree of contiguous.
	
Sharma further teaches the method of claim 1, further comprising calibrating service characteristic information for a different degree of contiguous data (Sharma, See [0052).
	Regarding claim 3, Sharma further teaches the method of claim 1, further comprising calibrating service characteristic information for a set of predetermined degrees of contiguous (Sharma, See [0052]).
	Regarding claim 4, Sharma further teaches the method of claim 3, wherein the set of predetermined degrees of contiguous data are spaced at regular or designated intervals (Sharma, See claim 9). 
	Regarding claim 5, Sharma further teaches the method of claim 1 further comprising estimating a functional form of an expected read throughput speed (Sharma, See [0045]-[0048]).  
	Regarding claim 6, Sharma further teaches the method of claim 1 further comprising performing a deduplication operation in view of the stored read throughput speed information (Sharma, See [0040]-[0046]).  
	Regarding claim 7, Sharma further teaches the method of claim 6, wherein performing the deduplication operation includes balancing data storage and the stored read throughput speed information (Sharma, See [0040]-[0046]).  

	Regarding claim 8, Sharma teaches one or more non-transitory computer readable media having instructions stored thereon that, when executed by a processor (Sharma, See ABSTRACT), cause a system to perform operations comprising: 
receiving a request to calibrate service characteristic information, the service characteristic information including a relationship between read throughput speed information to a degree of data segment contiguity in a data storage system (Sharma, See[0045]-[0048] and Figure 5, the level of fragmentation is compared to a threshold value by the storage manager 310. As described above, the threshold value can be determined by the user of the storage system and can depend on the intended use of the storage system. For example, the threshold for a storage system that is used as primary storage will be relatively low compared with the threshold for a storage system used for secondary or backup storage. In one embodiment, a relatively lower threshold value indicates that the storage system user is more sensitive to performance delays that may be related to fragmentation introduced by deduplication. Depending on how the fragmentation level is calculated, in some embodiments a favorable comparison may be found if the fragmentation level is below a given threshold value); 
	identifying a degree of contiguous data present in the data storage (Sharma, See [0052], the storage manager 310 calculates the fragmentation index of the file after the deduplication operation. The fragmentation index is an indication of the fragmentation level of the file after deduplication relative to the fragmentation of the ideal file. Using the example of the ideal 256 block file from above, if the read-ahead for the ideal file takes four read operations because the file is contiguous and the read-ahead takes 16 read operations after deduplication because fragmentation has been introduced, the fragmentation index of the file would be 4. This fragmentation index can be compared to a threshold value, for example in step 504 of FIG. 5, and used to determine whether to perform the deduplication operation); 
	defining a read order by selecting one or more data segments of the data storage system to read such that the read order reflects the identified degree of contiguous data Sharma, See [0005], Each addressable storage location can usually hold multiple data bytes; such a location is called a "block." When the data blocks of a data set are separated and/or stored out of read order, the data set is said to be "fragmented." A process that reads the fragmented data set might cause the storage system to perform multiple read operations to obtain the contents of the data blocks corresponding to the data set); 
	accessing data on the data storage system in accordance with  the read order (Sharma, See [0035], Also shown in FIG. 3 is the path 360 of data flow through the storage operating system 230, associated with a read or write operation, from the client interface to the storage interface. Thus, the storage manager 310 accesses the storage subsystem 105 through the storage access layer 340 and the storage driver layer 350. Clients 104 can interact with the storage server 108 in accordance with a client/server model of information delivery. That is, the client 104 requests the services of the storage server 108, and the storage server may return the results of the services requested by the client, by exchanging packets over the network 106) and does not explicitly disclose determining a read throughput speed for the data access; and storing the read throughput speed information corresponding to the identified degree of contiguous data.
	However, Sharma teaches FIG. 4B is a block diagram representation of buffer trees for files in a file system after a deduplication process has been performed on the file system. The files represented in FIG. 4B correspond to those from FIG. 4A. The deduplication operation, as briefly described above, eliminates redundant data within the file system to make space for additional data to be stored. Essentially, deduplication removes duplicate blocks, storing only unique blocks in the file system, and creates a small amount of additional metadata in the process. This additional metadata is used by the storage manager 310 to locate the data in This poor read performance is not acceptable for storage systems that must frequently access data (e.g., primary storage systems). Thus, in order to control the fragmentation caused by deduplication without having to disable deduplication completely, the storage manager 310 can determine the degree to which read performance will be degraded prior to performing the deduplication and decide whether to perform the deduplication operation based on this determination. In one embodiment, a user of the storage system (e.g., a storage administrator) can select the level of fragmentation that is acceptable for performing deduplication operations. For example, if the storage system is being used for secondary storage and the user knows that read/write access to the storage system is going to be infrequent, the user can set the deduplication operations for maximum space savings and potentially sacrifice read performance due to fragmentation. However, if the storage system is being used for primary storage and the user knows that read/write access to the storage system is going to be frequent, the user can set the deduplication operations for maximum performance and deduplication will only be performed if there is little or no impact on the read performance of the storage system due to fragmentation. Likewise, there can be intermediate settings that balance storage savings and performance at different levels (Sharma, See [0040]-[0044]).
	Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to know that Sharma was capable of using the read performance to determining a read throughput speed for the data access; and storing the read throughput speed information corresponding to the identified degree of contiguous data.


	Regarding claims 9-14, the instant claims are program claims which correspond to the method claims 2-7 above, therefore they are rejected for the same reason as set forth above.
Sharma teaches a system (Sharma, See ABSTRACT), comprising: 
	a memory (Sharma, See Figure 2 element 220, memory); and 
	one or more processors operatively coupled to the memory (Sharma, See Figure 2 element 210, processor), the one or more processors configured to execute operations comprising: 
	receive a request to calibrate service characteristic information, the service characteristic information including a relationship between read throughput speed information to a degree of data segment contiguity in a data storage system (Sharma, See[0045]-[0048] and Figure 5, the level of fragmentation is compared to a threshold value by the storage manager 310. As described above, the threshold value can be determined by the user of the storage system and can depend on the intended use of the storage system. For example, the threshold for a storage system that is used as primary storage will be relatively low compared with the threshold for a storage system used for secondary or backup storage. In one embodiment, a relatively lower threshold value indicates that the storage system user is more sensitive to performance delays that may be related to fragmentation introduced by deduplication. Depending on how the fragmentation level is calculated, in some embodiments a favorable comparison may be found if the fragmentation level is below a given threshold value); 
	identify a degree of contiguous data present in the data storage system (Sharma, See [0052], the storage manager 310 calculates the fragmentation index of the file after the deduplication operation. The fragmentation index is an indication of the fragmentation level of the file after deduplication relative to the fragmentation of the ideal file. Using the example of the ideal 256 block file from above, if the read-ahead for the ideal file takes four read operations because the file is contiguous and the read-ahead takes 16 read operations after deduplication ;Page 6 of 11Application No. 16/189,813Attorney Docket Number Q3035.10061USO2 Responsive to Office Action dated June 7, 2021
	define a read order by selecting one or more data segments of the data storage system to read such that the read order reflects the identified degree of contiguous data (Sharma, See [0005], Each addressable storage location can usually hold multiple data bytes; such a location is called a "block." When the data blocks of a data set are separated and/or stored out of read order, the data set is said to be "fragmented." A process that reads the fragmented data set might cause the storage system to perform multiple read operations to obtain the contents of the data blocks corresponding to the data set); 
	access data on the data storage system in accordance with the read order (Sharma, See [0035], Also shown in FIG. 3 is the path 360 of data flow through the storage operating system 230, associated with a read or write operation, from the client interface to the storage interface. Thus, the storage manager 310 accesses the storage subsystem 105 through the storage access layer 340 and the storage driver layer 350. Clients 104 can interact with the storage server 108 in accordance with a client/server model of information delivery. That is, the client 104 requests the services of the storage server 108, and the storage server may return the results of the services requested by the client, by exchanging packets over the network 106) and does not explicitly disclose determine a read throughput speed for the data access; and store the read throughput speed information corresponding to the identified degree of contiguous data.
	However, Sharma teaches FIG. 4B is a block diagram representation of buffer trees for files in a file system after a deduplication process has been performed on the file system. The files represented in FIG. 4B correspond to those from FIG. 4A. The deduplication operation, as This poor read performance is not acceptable for storage systems that must frequently access data (e.g., primary storage systems). Thus, in order to control the fragmentation caused by deduplication without having to disable deduplication completely, the storage manager 310 can determine the degree to which read performance will be degraded prior to performing the deduplication and decide whether to perform the deduplication operation based on this determination. In one embodiment, a user of the storage system (e.g., a storage administrator) can select the level of fragmentation that is acceptable for performing deduplication operations. For example, if the storage system is being used for secondary storage and the user knows that read/write access to the storage system is going to be infrequent, the user can set the deduplication operations for maximum space savings and potentially sacrifice read performance due to fragmentation. However, if the storage system is being used for primary storage and the user knows that read/write access to the storage system is going to be frequent, the user can set the deduplication operations for maximum performance and deduplication will only be performed if there is little or no impact on the read performance of the storage system due to fragmentation. Likewise, there can be intermediate settings that balance storage savings and performance at different levels (Sharma, See [0040]-[0044]).
	Hence, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to know that Sharma was capable of using the read performance to determine a read throughput speed for the data access; and store the read throughput speed information corresponding to the identified degree of contiguous data.

Regarding claims 16-20, the instant claims are system claims which correspond to the method claims 2-6 above, therefore they are rejected for the same reason as set forth above.

Conclusion
Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168